DETAILED ACTION
Response to Amendment
	The Amendment filed May 9, 2022 has been entered. Claims 1-11, 13, 15, 16, and 18-23 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed February 7, 2022. The claims are in condition for allowance.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11, 13, 15, 16, and 18-23 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0035], [0091], [0093], and Fig. 11. 
The examiner agrees with the statements made on pages 12-15 of the Remarks, filed May 9, 2022, and adopts this reasoning. The prior art of Acocella et al. (US 7,750,915), Lea et al. (US 2018/0276539), and Oh et al. (US 2017/0358327), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. In particular, the prior art of record does not disclose “a calculation logic including a plurality of processor-in-memory (PIM) circuits arranged in correspondence to the plurality of banks, the plurality of PIM circuits including at least a first PIM circuit arranged in correspondence to the first bank and a second PIM circuit arranged in correspondence to the second bank, the first bank comprising first memory information and being configured to provide the first memory information only to the first PIM circuit, and each of the plurality of PIM circuits being configured to perform a calculation processing using at least one selected from data provided from a host or memory information read from a corresponding bank among the plurality of banks.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed May 9, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137